JUDGMENT

PER CURIAM.
Upon consideration of the record from the United States District Court for the District of Columbia, the brief filed by the appellant, and the motion for release pending appeal, it is
ORDERED AND ADJUDGED that the district court’s dismissal of appellant’s petition filed pursuant to D.C.Code Ann. § 16-1901 be affirmed. Appellant is not “a person committed, detained, confined, or restrained from his lawful liberty within the District.” See D.C.Code Ann. § 16-1901(a); McCall v. Swain, 510 F.2d 167 (D.C.Cir.1975); Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C.Cir.1998), clarified on reh’g, 159 F.3d 591 (D.C.Cir.1998); Taylor v. Washington, 808 A.2d 770, 774 n. 4 (D.C.2002). It is
FURTHER ORDERED that the motion for release pending appeal be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.